Citation Nr: 0820297	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left wrist 
disability

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for left ear hearing 
loss.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a left shoulder 
disability.

9.  Entitlement to service connection for right ear hearing 
loss.
  

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

The veteran represented by:  New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1994 to October 2004.  He served in the Southwest 
Asia theater of operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  The 
case was later transferred to the RO in Manchester, New 
Hampshire.  In October 2006, the veteran testified at a 
hearing before a hearing officer at the RO.  A transcript of 
the proceeding is of record.    

The veteran also perfected an appeal from the December 2005 
decision denying claims for service connection for 
hyperlipidemia and eyesight deterioration.  In October 2006, 
he withdrew these claims from appellate consideration (see VA 
Form 21-4138).  38 C.F.R. § 20.204(c) (2007).

The claims for service connection for right knee and left 
shoulder disabilities, right ear hearing loss, and tinnitus 
are addressed in the REMAND portion of the decision below and 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disability was incurred during the veteran's 
service.  

2.  A low back disability was incurred during the veteran's 
service.  

3.  A right shoulder disability was incurred during the 
veteran's service.  

4.  The veteran's left wrist pain is not attributable to a 
known diagnosis, was not incurred during active service in 
the Southwest Asia theater of operations, and has not 
manifested to a degree of 10 percent or more.  

5.  The veteran's left ankle pain is not attributable to a 
known diagnosis, was not incurred during active service in 
the Southwest Asia theater of operations, and has not 
manifested to a degree of 10 percent or more.  

6.  The veteran's left ear hearing loss is not severe enough 
to be considered a disability by VA standards.




CONCLUSIONS OF LAW

1.  A left knee disability was incurred during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 
(2007).

2.  A low back disability was incurred during service.  38 
U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1, 3.6, 3.303.

3.  A left knee disability was incurred during service.  38 
U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1, 3.6, 3.303.

4.  A left wrist disability was not incurred in or aggravated 
by active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  A left ankle disability was not incurred in or aggravated 
by active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. 
§§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

6.  The veteran does not have sufficient hearing loss in his 
left ear to establish his entitlement to VA compensation 
benefits.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Since the Board is granting the claims for service connection 
for left knee, low back, and right shoulder disabilities, 
these claims are substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  

With regard to the claims for service connection for left 
wrist and left ankle disabilities and left ear hearing loss, 
the veteran was sent a VCAA notice letter in December 2004.  
The letter provided him with notice of the evidence necessary 
to substantiate his claims, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
A March 2006 letter provided notice on the rating and 
effective date elements.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in December 2004, prior to the RO's decision in 
December 2005.  There was a timing deficiency with regard to 
the March 2006 notice.  Inasmuch as the claims are being 
denied, and no effective dates or ratings are being set, the 
timing deficiency is not prejudicial.

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), and private medical records were 
submitted in April 2007.  In addition, VA examinations were 
provided in August 2005 and November 2006. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 U.S.C.A. § 1117 provides for service 
connection in cases where a Persian Gulf Veteran suffers from 
chronic qualifying disability resulting from an undiagnosed 
illness or certain medically unexplained multisystem illness, 
which became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or that became manifest to a 
degree of 10 percent or more between the end of such service 
and December 31, 2011.

A Persian Gulf Veteran is one who served in Southwest Asia 
(including Iraq) at any time since August 1990.  38 C.F.R. 
§§ 3.2, 3.317.

Thirty-eight C.F.R. § 3.317(a) further provides that VA shall 
pay compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Legal Analysis

Left Knee, Low Back, and Right Shoulder Disabilities

The veteran's STRs indicate that in April 1998, he reported 
pain in his lower and mid to low thoracic spine since 
February 1998.  In May 2003, he complained of a 3-week 
history of right shoulder pain.  He had decreased internal 
rotation secondary to pain.  The assessment was right 
shoulder bursitis and he was referred for physical therapy.  
In a February 2004 post-deployment questionnaire, he reported 
back pain.  In March 2004, he complained of back pain 
beginning several weeks previously.  He said he thought the 
pain was caused by the cots in Iraq.  In May 2004, he was 
treated for a right rotator cuff injury and left knee pain.  
The assessment was patellofemoral syndrome, which was treated 
with anti-inflammatories and a knee support sleeve was 
recommended.  June 2004 X-rays of the spine showed very mild 
levocurvature of the lumbar spine, which was believed to be 
positional in nature.  An X-ray of the left knee was normal.  
In July 2004, he was referred to an orthopedist for right 
shoulder bursitis, left knee patellar tracking and low back 
pain.  The diagnoses were right rotator cuff impingement, 
left patellofemoral tracking syndrome, and chronic low back 
pain.  Rheumatologic studies were recommended along with 
physical therapy for the lumbar spine.  

The report of the August 2005 VA examination for the joints 
indicates that range of motion of the veteran's right 
shoulder was normal.  He had tenderness to palpation of the 
lumbar spinous processes and associated paravertebral 
musculature.  He also had limited range of motion of the 
thoracolumbar column.  Range of motion of the left knee was 
also limited to 135 degrees of flexion (140 degrees is 
normal).  
38 C.F.R. § 4.71a, Plate II (2007).  The examiner provided no 
diagnoses for the right shoulder, left knee or low back, and 
stated that the examination was normal.  The examiner gave no 
explanation for the objective signs of tenderness and limited 
range of motion of the lumbar spine and left knee.  

At the October 2006 hearing, the veteran testified that he 
developed knee pain while running during physical training in 
active duty.  He said he continued to have recurrent pain, 
which was exacerbated by climbing stairs.  He said he treated 
his knee pain with over the counter medications, icing, and 
stretching.  He also said he wore a brace while playing 
sports.  He said his back pain began while he was in Bagdad 
in 2003 and that he continued to have back pain every day.  
He reported that he first began having shoulder pain during 
active duty while serving in Japan.  He also said he hurt his 
right shoulder playing sports and received a cortisone shot.  

The report of the November 2006 VA examination indicates the 
veteran had limited range of motion of the left knee with 
crepitus.  The diagnosis was chondromalacia patella.  He had 
tenderness to palpation of the lower lumbar region, but range 
of motion was normal.  The diagnosis was lumbosacral strain.  
He had limited range of internal rotation of the right 
shoulder with mild discomfort.  The diagnosis was mild 
tendonitis.  The examiner opined that the veteran's left knee 
disability had a minor effect of activities of daily living, 
but no effect on employment.  The examiner also opined that 
the veteran's right shoulder and low back disabilities had no 
effect on activities of daily living or employment.

Private physical therapy records indicate the veteran was 
being treated for bilateral patellofemoral syndrome and right 
rotator cuff tendonitis due to impingement in March 2007.  In 
a March 2007 letter, Dr. Casio said the veteran continued to 
have complaints of intermittent right shoulder, left knee, 
and low back pain.  

In sum, the evidence shows that the veteran had right 
shoulder, left knee, and low back pain during military 
service and received diagnoses of right shoulder bursitis and 
rotator cuff injury, patellofemoral syndrome, and a lumbar 
strain.  The evidence indicates these symptoms have continued 
since he separated from service in November 2004 and there is 
no evidence to the contrary.  These symptoms have been shown 
as part of current disabilities.  The evidence demonstrates 
these disabilities were noted during service and there has 
been a continuity of the same symptomatology.  Therefore, 
service connection is warranted for these disabilities.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  

Resolving all reasonable doubt in the veteran's favor, his 
claims for service connection for left knee, low back, and 
right shoulder disabilities are granted.  See 38 U.S.C.A. § 
5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Left Wrist and Left Ankle Disabilities

The veteran's STRs indicate he twisted his right ankle in 
July 1995.  The diagnosis was a sprain and he was referred 
for physical therapy.  In August 1995, he reported that his 
ankle felt normal again and there was no pain or swelling.  
His STRs are unremarkable for a left ankle disability.

The veteran's STRs indicate he complained of a 1-year history 
of bilateral wrist pain in January 2002.  He said the pain 
occurred after he fell during a hockey game.  There was 
tenderness over the dorsal hands bilaterally, but the 
physical examination was otherwise normal.  The diagnosis was 
probable extensor tendonitis.  In May 2003, he complained of 
right wrist pain and physical examination revealed ulnar pain 
with radial deviation.  

The report of the August 2005 VA examination indicates the 
veteran had limited range of motion of the left wrist and 
ankle without pain.  Flexion of the left wrist was limited to 
70 degrees, extension to 60 degrees, radial deviation to 10 
degrees, and ulnar deviation to 40 degrees.  Normal range of 
motion of the wrist is 80 degrees of palmar flexion, 70 
degrees of dorsiflexion (extension), 20 degrees of radial 
deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 
4.71a, Plate I (2007).  Dorsiflexion of the left ankle was 
limited to 10 degrees, plantar flexion to 35 degrees, 
inversion to 20 degrees, an eversion to 10 degrees.  Normal 
range of motion of the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate 
II.  The examiner stated, however, that the examination of 
the wrists and ankles was normal and no diagnoses were given.

At the October 2006 hearing, the veteran said that he injured 
his left wrist and ankle while stationed in Mildenhall, 
England, in 1997.  He said he went to physical therapy in 
2002 and has had recurring pain since.  

 The report of the November 2006 VA examination indicates 
that the veteran had full range of dorsiflexion, palmar 
flexion, and radial deviation in his left wrist.  Ulnar 
deviation was limited to 40 degrees (45 degrees is normal).  
He had full range of motion of the left ankle.  The examiner 
stated that no pathology was found in either the left wrist 
or ankle.

Private physical therapy records do not indicate any 
treatment for left wrist or left ankle disabilities.  

The evidence does show current diagnoses of a left wrist or 
ankle disability.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, too, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  

Consideration must also be given as to whether the veteran's 
reports of left wrist and ankle pain are manifestations of an 
undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The evidence does not indicate that the left wrist and left 
ankle pain became manifest during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317(a)(1)(i).  The veteran stated that 
the pain first began while he was serving in England.  
Furthermore, the evidence does not indicate that the pain has 
become manifest to a degree of 10 percent or more.  He has 
not had marked limitation of the left ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2007).  Dorsiflexion of the left 
wrist has not been limited to less than 15 degrees and palmar 
flexion has not been limited in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  Therefore 
service connection is not warranted for left wrist and left 
ankle pain as manifestations of an undiagnosed illness.

The claims for service connection for left wrist and left 
ankle disabilities must be denied because the preponderance 
of the evidence is against the claims-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.


Left Ear Hearing Loss

As for claims for service connection for hearing loss, for 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's STRs are unremarkable for any left ear hearing 
loss during service.  

The report of the August 2005 VA audiological examination 
indicates puretone thresholds for the left ear were 5 
decibels (dB) at 500 Hertz (Hz), 5 dB at 1000 Hz, 5 dB at 
2000 Hz, 5 dB at 3000 Hz, and 0 dB at 4000 Hz.  The speech 
recognition score was 98 percent.  The examiner stated that 
the veteran's left ear hearing was considered within normal 
limits at all frequencies tested.  

Based on the results of the August 2005 VA examination, and 
the absence of contradictory findings, service connection 
must be denied for left ear hearing loss because he does not 
satisfy the threshold minimum level of hearing impairment 
required by § 3.385, that is, to be considered an actual 
disability according to this governing regulation.

The claim for service connection for left ear hearing loss 
must be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for a right shoulder 
disability is granted.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

Right Knee and Left Shoulder Disabilities

The veteran's STRs are unremarkable for a right knee 
disability.  The report of the August 2005 VA examination 
indicates he had limited right knee flexion to 135 degrees.  
The report of a November 2006 VA examination indicates he had 
limited right knee flexion to 135 degrees with crepitus.  The 
diagnosis was chondromalacia patella.  At the October 2006 
hearing, he said he developed bilateral knee pain while 
running during physical training.  

The veteran's STRs are also unremarkable for a left shoulder 
disability.  The report of the August 2005 VA examination 
indicates range of motion was normal and no diagnosis was 
given.  The report of the November 2006 VA examination also 
indicates he had normal range of motion of the left shoulder 
with mild discomfort on internal rotation.  The diagnosis was 
mild tendonitis.  At the October 2006 hearing, he said he 
hurt his left shoulder lifting weights during military 
service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The evidence indicates the veteran has current diagnoses 
involving the right knee and left shoulder that may be 
related to his military service based on his reports of 
continuity of symptomatology.  A VA medical examination and 
opinion are needed, however, to make a final determination.  

Right Ear Hearing Loss and Tinnitus

The report of the August 2005 VA examination indicates the 
results of puretone thresholds were within normal limits, 
however, the speech recognition score for the right ear was 
92 percent.  The examiner stated that the veteran's hearing 
was considered within normal limits, but the right ear speech 
recognition score was less than 94 percent.  Therefore, the 
minimum level of hearing impairment required by 
§ 3.385 was met despite the examiner's conclusion otherwise.  

The August 2005 VA examiner stated that she found no report 
of tinnitus in the veteran's claims file, however, a review 
of his STRs show that in August 2000, he reported ringing in 
his ears.  He also reported ringing in his ears on his 
February 2004 post-deployment questionnaire.  Therefore, the 
August 2005 VA examiner's opinion that the veteran's tinnitus 
was not related to his military service was based on an 
inaccurate factual premise.  The October 2006 VA examiner had 
the same opinion, but the opinion was also based on the 
inaccurate premise that the claims file did not indicate the 
veteran complained of tinnitus during his military service.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

Accordingly, the claims for service connection for right knee 
and left shoulder disabilities, right ear hearing loss, and 
tinnitus, are REMANDED for the following action:

1.  Afford the veteran a VA examination to 
determine whether current right knee and 
left shoulder disabilities are related to 
service.  The examiner should review the 
claims folder.  The examiner is advised, 
however, that the veteran is competent to 
report in-service symptoms or injuries, a 
continuity of symptomatology since 
service, and current symptoms.  After the 
examination, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current right knee and left 
shoulder disabilities had their onset in 
service or are otherwise related to a 
disease or injury in service.  The 
examiner should provide a rationale for 
the opinion.

2.  Schedule the veteran for a VA 
examination, including audiometric 
testing, to determine whether he has 
current left ear hearing loss.  

The examiner should review the claims 
folder, including service treatment 
records that indicate the veteran 
complained of ringing in the ears in 
August 2000 and February 2004.

The examiner should then express an 
opinion as to whether any current left ear 
hearing loss and tinnitus are at least as 
likely as not (meaning 50 percent 
probability or greater) related to 
military service, including in-service 
noise exposure.  The examiner should 
provide a rationale for the opinion.

3.  If the claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


